Judgment entered June 19, 1969 granting plaintiff separation from defendant and related relief• unanimously modified on the law and on the facts to the extent of allocating the sum awarded for the support and maintenance of plaintiff and the children to provide the sum of $300 per week for plaintiff’s support and $200 per week for the children’s support, and otherwise in all respects affirmed, without costs and without disbursements. The trial court in its findings specifically allocated the support payments but improperly failed to do so in the judgment; and accordingly the judgment should be corrected properly to reflect the allocations as indicated above. Concur — Capozzoli, J. P., MeGivern, Nunez and Steuer, JJ.